Citation Nr: 1739206	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-27 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for traumatic brain injury with post traumatic headaches, insomnia, nausea, vomiting, and cognitive difficulties (TBI) prior to November 24, 2015.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1996 to February 1999.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2013, the Veteran withdrew a request for a Board hearing.

The case was remanded by the Board in August 2015 for further development of the evidence, including a scheduling of a VA examination.  Following the examination, which took place on November 24, 2015, the evaluation of the Veteran's TBI was increased to 100 percent disabling.  The total rating was made effective on the date of the examination.  The Veteran has continued his appeal for a rating in excess of 70 percent prior to that date.  


FINDINGS OF FACT

1.  Prior to November 24, 2015, the Veteran's TBI residuals included moderate impairment of memory, attention, concentration, and executive function that is productive of "level 3" impairment.  

2.  For the rating period prior to November 24, 2015, the Veteran manifests TBI residual post traumatic headaches that occur an average of once per month over the last several months.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 70 percent for cognitive residuals of TBI were not met prior to November 24, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8045 (2016).  

2.  The criteria for a separate rating of 30 percent for post traumatic headaches as residuals of TBI have been met throughout the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8100 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations in September and October 2009 as well as in November 2015.  The Board finds that for the purpose of this evaluation, the 2009 examination reports are adequate.  The examinations included opinions that were provided by qualified medical professionals and were predicated on a full reading of all available records.  The examiners also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).   Additionally, the Board finds that there has been substantial compliance with the August 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Indeed,
The requested examination was performed and is deemed adequate.  A supplemental statement of the case was issued in May 2016.

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2016).  

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

TBI

Service connection for post traumatic headaches was granted by the RO in a July 1999 rating decision.  A 10 percent initial disability rating was awarded under the provisions of Code 8045.  VA received the Veteran's claim for an increased evaluation May 2009.  By rating decision dated in January 2010, the RO increased the rating of the Veteran's TBI residuals to 70 percent under the revised criteria for Code 8045.  The effective date assigned was in October 2008, when the revised criteria became effective.  By rating decision dated in June 2016, the evaluation of the residuals of TBI were increased to 100 percent, effective November 24, 2015, the date of a VA examination demonstrating total disability from the TBI residuals.  That rating decision also awarded a separate 50 percent rating for post traumatic headaches that had previously been rated as part of the TBI residuals.  The effective date of the 50 percent award was also November 24, 2015.  

Under the revised criteria of Code 8045, which provides disability rating for residuals of TBI, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to rate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to rate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, they are to separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.  

Adjudicators are to rate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Additionally, adjudicators are to rate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, adjudicators are to rate under the most appropriate diagnostic code.  Adjudicators are to rate each condition separately, as long as the same signs and symptoms are not used to support more than one rating, and combine under § 4.25 the ratings for each separately rated condition.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability ratings.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100 percent rating if "total" is the level of evaluation for one or more facets.  If no facet is rated as "total," adjudicators are to assign the overall percentage rating based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.  Id. 

The rating assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one rating is assigned for all the applicable facets.  A rating is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are rated separately.  Id.

Migraine, with very frequent, completely prostrating and prolonged attacks that are productive of severe economic inadaptability will be rated as 50 percent disabling.  Migraine headaches, with characteristic prostrating attacks occurring on an average of once a month of the last several months are rated as 30 percent disabling.  With characteristic prostrating attacks averaging one in two months, over the last several months, a 10 percent rating is warranted.  With less frequent attacks, a noncompensable evaluation is warranted.  38 C.F.R. § 4.124a, Code 8100.

An examination was conducted by VA in September 2009.  At that time, his medical history of head injury during service was reviewed.  His current complaints were primarily related to cognitive difficulty.  He felt frustrated because he was having difficulty focusing and concentrating.  He had difficulty with memory.  His wife often asked him whether or not he was paying attention.  He often daydreamed and could not remember direction.  He had written down a list of matters to discuss with the examiner, but had forgotten to bring the list with him to the examination.  He awoke at times to find himself injured with no recollection of having sustained the injury.  He gave two examples that had occurred over the past several months.  He reported having frequent nausea, vomiting and headaches.  The nausea and vomiting were often preceded by a severe headache.  The headaches were mostly mild, but once or twice per month they reached a level of 8/10 and were associated with photophobia and phonophobia.  He usually took over-the-counter Aleve when the headache was severe.  

The Veteran also reported episodes of vertigo that lasted from a few seconds to a few minutes and resolved spontaneously.  He had not fallen from these attacks, which usually occurred about once or twice a week.  He reported difficulty falling asleep, sometimes taking up to four or five hours to fall asleep.  He felt low in energy and complained of nightmares.  He denied fatigue, malaise, or difficulties with mobility and balance.  He admitted to having difficulty with memory.  He reported decreased attention, concentration, and poor decision making.  Things appeared to be slow to him.  He denied having difficulty with goal setting, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, spontaneity or flexibility.  He reported language difficulty, stating that he had trouble reading and understanding since his injury.  He had no difficulty with speech or swallowing.  He reported having had an episode of fecal incontinence when he woke up.  He denied anxiety or mood swings, but stated that he had episodic depression.  He denied erectile dysfunction or vision changes.  He had trouble seeing, but had been fitted with a pair of glasses, which seemed to help.  He complained of hearing loss, but audiometric testing showed normal pure tone thresholds.  He denied having symptoms of irritability or restlessness.  There were no autonomic, endocrine or cranial nerve dysfunctions.  

On examination, motor function, muscle tone, and reflexes were normal.  Sensory function was intact.  Gait was normal, but he had difficulty walking on heel and toes due to left ankle pain and tenderness.  Tandem gait was wobbly.  There was no evidence of spasticity or cerebellar sign.  Autonomic nervous system showed no apparent abnormality.  Cranial nerves were grossly intact.  Cognitive function testing showed that the Veteran missed the name of the county and missed one in recall.  He missed in serial 7 calculation, but caught himself.  The Veteran became tearful when he could not recall the third object of testing.  Vision was intact, but the Veteran demonstrated a mild-to-moderate degree of photophobia.  There was no abnormality of endocrine function.  The Veteran had moderate difficulty with memory, attention, and concentration, with objective testing showing mild impairment.  Judgement appeared to be intact.  Social interaction appeared to be appropriate.  The Veteran was oriented to time and place.  Motor activity was normal as was visual and spacial orientation.  The examiner did not find a significant abnormality with neurobehavioral effect.  Communication appeared normal, as was consciousness level.  The diagnoses were that the Veteran had sustained a moderately severe TBI during service that had resulted in mild, stable headaches; nausea; vomiting; and cognitive difficulties with attention, concentration and memory.  

A neuropsychiatric evaluation was conducted by VA in October 2009.  Upon review with the Veteran and his wife, they both reported observable cognitive, behavioral, and affective changes since his head injury and 
subsequent medical discharge.  They noted that he experienced mild to moderate memory problems characterized by poor recall for details of recent interactions/requests, repetition of questions or stories during the day, and difficulty recalling names of friends/former Navy peers.  He would lose track of or forget the topic of a conversation he was engaged in, and there were 0several incidents where he was late in picking up his kids from school due to forgetfulness.  Significant changes in personality and mood were also reported.  They both described him, premorbidly, as socially active, outgoing, highly popular with others, optimistic, and humorous in his interactions.  The couple reported that he had has become significantly more "moody" since his injury and discharge.  The Veteran did report vulnerability to uncharacteristic depression and irritability.  He reported uncharacteristic social withdrawal, episodes of amotivation with family activities, tearfulness when reviewing his current circumstances and inability to maintain employment, and persistent subdued mood.  He also reported distress regarding failed self-expectations reflected by his consistent dismissal from work due to performance deficits which were in contrast to his premorbid view of being able to succeed in all ventures.  

Upon examination, he was precisely oriented in all spheres.  Speech/language abilities appeared functionally intact for auditory comprehension, reproduction of speech sounds/phrases, and confronation naming.  There was significant variability on tests of attention and concentration that ranged from the average range to the severely impaired range.  There was consistent moderate to severe impairment on tests assessing speed of mental processing.  This appeared to impact the Veteran's ability to consistently learn new information, particularly verbally presented information, at the expected rate for his age peer group.  His performance on component learning measures ranged from low average to the borderline or impaired range for his age peer group.  Visual new learning and memory appeared functionally intact with his performance falling within the average range for his age peer group.  Visuo-spatial functioning fell within the average range for his age peer group.  There were moderate to severe performance deficits seen on several tests of component executive cognitive processes.  This was particularly evident on component measures of cognitive intiation of responses with less structured tasks, slowed processing of basic alternating cognitive demands, and decreased inhibition of overlearned/perserative responses.   Objective testing strongly suggested moderate impairment in speed of attentional processing, slowed new verbal learning, and multiple component executive cognitive processes.  

With respect to judgement, the examiner found that the Veteran continued to evidence functional judgement of circumstances.  Social interaction did not show oddities in his social interaction.  The Veteran did report that he became easily distracted from the topic during conversations, which caused him to be increasingly self-conscious.  This caused him to avoid extended interactions.  The Veteran was consistently oriented and motor activity appeared to be normal.  Spatial orientation was also normal for the Veteran's age peer group.  The Veteran had several subjective symptoms that could moderately interfere with his ability to execute work demands.  These included vulnerability to severe headaches, chronic insomnia with resulting fatigue and cognitive slowing.  He experienced several neurobehavioral deficits that would moderately interfere with his execution of work demands.  This included a significant slowing in speed of mental processing of information, moderate slowing in learning new procedure and materials, moodiness, and impaired ability to negotiate multitasking demands.  Communication was with normal ranges.  There were no abnormalities in level of consciousness.  In an addendum, the examiner noted that the Veteran had moderate impairment of memory, concentration, and executive function; intact judgment; appropriate social interaction; orientation consistent to his circumstances; and no abnormalities of motor activity or visual spatial orientation.  There were subjective symptoms that could moderately interfere with his ability in his execution of work demands and experiencing of several neurobehavior deficits that would moderately interfere with his execution of work demand, including significant slowing in speed of mental processing of information, moderate slowing in learning new procedures and material, moodiness and impaired ability to negotiate multitasking demands.  Communication and consciousness were normal.  

VA outpatient treatment records dated from 2013 to July 2015 show that the Veteran had been receiving intermittent treatment for TBI residuals.  In April 2015, he indicated that he was rather stressed and fatigued.  The findings of the September 2009 VA examination were reviewed, with moderate impairment in attention, memory and reduced processing speed.  In addition, the Veteran now endorsed a severe level of depressive symptoms, which he said had been worsening over the past few years.  In June 2015, it was noted that the Veteran's symptoms included headaches, poor concentration, forgetfulness, difficulty falling or staying asleep, felling anxious, tense and irritable.  When last examined, the Veteran reported that he continued to experience frequent headaches and bouts of insomnia.  His symptoms of poor concentration and anxiety occurred throughout the day.  

In sum, the Veteran's TBI residuals were shown on examination in 2009 to include moderate disability of memory, attention, concentration and executive function.  In addition, the Veteran had subjective symptoms that interfered with his work and had resulted in job loss.  He was also noted to have neurobehavior disabilities that were not found to cause significant abnormalities.  Significantly, none of the Veteran's symptoms were productive of severe impairment that would equate to a level of evaluation for one or more facets as "total."  As such, the symptoms noted on VA examination in 2009 do not provide a basis upon which a rating in excess of 70 percent.  

The Board notes that, in addition to the moderate symptoms of memory, attention, concentration, and executive function, which are equivalent to "level 3" and productive of disability warranting a 70 percent rating, the Veteran also manifests headaches that frequently occur.  The September 2009 examination report shows that the Veteran's headaches worsened to a level of 8/10 twice per month on average.  This physical disability is not shown to overlap with the cognitive symptoms upon which the 70 percent rating is based.  As such, it is found that they may be separately evaluated under the diagnostic code applicable to migraine headaches.  The Board finds that the headache manifestations of severe pain twice per month most nearly approximates the criteria for a 30 percent evaluation, namely, characteristic prostrating migraine attacks occurring an average of once a month over the past several months.  As such, the Board finds that, with the resolution of reasonable doubt, a separate 30 percent rating has been warranted during the period of this appeal.  The Veteran has not been shown to manifest very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability prior to November 24, 2015, when this was noted on VA examination.  As such, a rating in excess of 30 percent prior to November 24, 2015, is not demonstrated.  To this extent, the appeal is allowed.  


					(CONTINUED ON NEXT PAGE)





ORDER

A disability rating in excess of 70 percent for cognitive TBI residuals prior to November 24, 2015, is denied.  

A separate 30 percent rating for post traumatic headaches as physical residuals of a TBI is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


